Citation Nr: 1142850	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-42 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic sinusitis, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for malaria, and, if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 10 percent for bilateral tympanic membrane ruptures, tinnitus and otitis media.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in San Diego, California on behalf of the Fort Harrison, Montana RO, which, in relevant part, denied reopening for the claims of service connection for malaria and sinusitis and granted a 10 percent rating for bilateral tympanic membrane ruptures, tinnitus and otitis media.  The claim for sinusitis was reopened and denied on the merits in an August 2009 Statement of the Case.  

Regardless of the RO's decision to reopen the sinusitis claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned at a September 2011 hearing videoconference hearing.  A transcript has been associated with the file.

The Veteran brought claims for service connection for traumatic brain injury residuals other than vitreous floaters, left eye, and left leg vascular problems and a rating in excess of 20 percent for diabetes mellitus, type 2.  The Veteran initiated an appeal on these issues, resulting in May and July 2010 Statements of the Case.  The Veteran failed to perfect those issues with a timely Substantive Appeal; the issues are not before the Board.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2002 RO rating decision, of which the Veteran was notified in February 2002, denied the Veteran's claim to reopen the issue of entitlement to service connection for sinusitis.

2.  Additional evidence received since the February 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for sinusitis.

3.  The Veteran does not have a current diagnosis of chronic sinusitis.

4.  The Veteran has withdrawn his appeal seeking service connection for malaria and an increased rating for bilateral tympanic membrane ruptures, tinnitus and otitis media.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, denying reopening of the claim of service connection for sinusitis, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for sinusitis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran does not have sinusitis incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The criteria for withdrawal of a Substantive Appeal for the issues of service connection for malaria and an increased rating for bilateral tympanic membrane ruptures, tinnitus and otitis media by the Veteran have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The Veteran brought an original claim for service connection for sinusitis on separation from active service.  That claim was denied in a February 1972 rating decision for lack of a current disability shown at separation or on examination.  The Veteran brought another claim for sinusitis in 2001.  That was denied in a February 2002 rating decision which determined new and material evidence had not been received to reopen the claim.  The Veteran was notified of the decision and his procedural and appellate rights in February 2002.  The Veteran did not respond within one year.  The February 2002 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to reopen the claim, the new evidence must be received into the record that tends to support a finding that the Veteran has a chronic sinusitis disability.  The Veteran was seen for an August 2008 VA contract examination.  The examiner indicated that the Veteran provided a history consistent with chronic sinusitis.  The Veteran also submitted an October 2009 statement from a private doctor, Dr. "M.", which indicates that he may have had chronic sinusitis during service and remained symptomatic.  Both opinions tend to support the proposition that the Veteran has a current disability of chronic sinusitis.  As a result, the Board finds that new evidence material to the reason for the prior denial which raises a reasonable possibility of substantiating the claim has been received.  Thus, reopening of the claim for service connection for sinusitis is warranted.  See 38 C.F.R. § 3.156(a).  

The Board turns to consider whether service connection is warranted for sinusitis.  See Hickson.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran testified before the undersigned that he has chronic sinusitis and that he has had chronic sinusitis since service.  The Veteran testified that he has continuous symptoms of sinusitis for which he takes over the counter medication.  The Veteran provided his service history of sinus complaints.  The Veteran reported seeking VA treatment after separation in 1971.  He reported seeking private treatment beginning in 1972 or 1973 which has continued to the present.  

With respect to the Veteran's contentions that he has had sinusitis since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As will be discussed below, the medical evidence is split on whether he has chronic sinusitis.  To the extent that the Veteran is competent to identify the medical condition, that competency must also be evaluated in light of the medical evidence of record.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Veteran claims that he has had sinus problems since advanced infantry training during service.  The Veteran was treated in November 1970 for acute and chronic sinusitis.  The Veteran was described as "virtually incapacitated" by his sinusitis at that time.  The Veteran reported chronic sinusitis at his June 1971 separation examination, but no clinical evidence was found at that time.  The Veteran's representative indicated during the opening statement at the Veteran's hearing before the undersigned that the separation examination shows chronic sinusitis.  The report shows "hx [history] chronic sinusitis" without explanation.  Regular usage of the "hx" abbreviation indicates no current clinical findings.  The Board finds that the notation does not mean that the clinical exam found sinusitis.  

The Veteran testified that he sought treatment through VA in 1971 after separation from service.  Records of this treatment were associated with the Veteran's original claim.  The Veteran was found to have chronic allergic rhinitis at the time.  The diagnosis indicates that sinusitis was not found.  X-ray studies were found to contain no evidence of sinusitis, providing more evidence against this claim.  

The Veteran was evaluated again at a December 1971 VA examination, but no clinical evidence was found at that time.  

The Veteran was treated at the UCLA Hospital and Clinic in May 1971.  The records show that the Veteran was on leave from service at the time.  The Veteran reported bouts of chills, headaches, photophobia, fatigue and diarrhea while in Vietnam in December 1970.  He reported another bout of symptoms of headaches, fevers, rhinorrhea and sore gums for several days on the way home from Vietnam in April 1971.  The Veteran sought treatment for sudden onset of throbbing retroorbital and bregmatic headaches associated with fevers, chills, sweats, photophobia, dry mouth and malaise.  The Veteran reported past illnesses, which included episodic sinus difficulties.  

The Veteran's private treatment records show that he reported recent sinus trouble in a July 1980 report of medical history.  He was seen for sinusitis in October 1981 at the UCLA Head and Neck Clinic.  The Veteran reported a history of chronic sinusitis for the previous ten years.  A clinical evaluation and x-rays studies were performed.  The x-ray studies were normal.  The Veteran was diagnosed with chronic sinusitis.

The Veteran was seen for an August 2008 VA contract examination in connection with this claim.  The Veteran reported his treatment during service, history of continuing sinus problems since service, and that he had been told he had chronic sinusitis.  The examiner stated that the Veteran's subjective symptoms were consistent with chronic sinusitis that began in service.  The examiner noted that the claims file had not been forwarded and that he was unable to review the Veteran's records.  The examiner stated that his opinion was dependent on review of the Veteran's file.  

The Veteran's file was forwarded to a VA examiner for an April 2009 opinion.  The examiner noted that the Veteran's recent radiographic studies did not show chronic sinusitis.  The examiner indicated that proper diagnosis of sinusitis required radiographic evidence.  The Veteran underwent x-ray studies in service and in 1981 during active sinus complaints which did not show sinus disease.  The examiner stated that patients frequently confuse upper respiratory tract infections that do not involve the sinuses for sinusitis.  The examiner also stated that chronic sinusitis is determined by a series of x-rays over a period of time with each of the x-ray exams demonstrating some degree of sinus disease.

The Board finds that this medical opinion provides particularly negative evidence against the Veteran's claim.  

The Veteran's private provider, Dr. M., submitted an October 2009 letter in favor of the Veteran's claim.  In the letter, the doctor indicates that the Veteran provided him with copies of his service treatment records and the letter of denial of a prior sinusitis claim from VA.  The doctor indicated that the Veteran "may indeed" have had acute chronic sinusitis during service.  The doctor indicated that the Veteran's continuing symptoms may be related to service.  Dr. M. mentioned that a February 2008 head CT had not shown sinusitis.

The Board has two distinct problems in affording probative value to Dr. M.'s opinion.  First, Dr. M. did not state that the Veteran has chronic sinusitis currently, but that he had some ongoing symptoms (not the same thing).  This requires the Board to fill in the blank regarding the appropriate current diagnosis, which is not permitted.  A medical opinion should contain "such sufficient information that it does not require the Board to exercise independent medical judgment."  Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007).  

Second, medical opinions couched in terms such as "may" also implied "may not" and are therefore speculative for VA ratings purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  To the extent that the October 2009 letter stands for the proposition that the Veteran had chronic sinusitis and that it continues to the present, the opinion is speculative.  While this opinion is enough to trigger the duty to assist in providing a medical examination, standing alone it is insufficient to support service connection.  

The Veteran also submitted a September 2009 letter from his chiropractor G.D..  The letter mentions that the Veteran had complaints of "chronic sinus problems," for which he was provided homeopathic remedies.  

The Board has significant problems in affording probative weight to this letter as well.  First, the author is a chiropractor, not a medical doctor, and his expertise in respiratory tract disorders is not established.  Second, the letter did not offer a current diagnosis, only noting problems.  Such a statement is far too vague to support a current diagnosis.  

The Veteran submitted a September 2009 statement from a Dr. L., who indicated that the Veteran had been treated for sinusitis in May 1999, April 2003, January 2006 and June 2007.  Supporting records from Dr. L. are of record.  The records show four individual diagnoses of sinusitis over an eight year period but not a diagnosis of chronic sinusitis.  These records are not clear whether the Veteran has incidental infections or a chronic disability.  L. did not so state in his letter, rendering it of minimal probative value.  

The Veteran was seen for a January 2011 VA examination in connection with this claim.  The examiner noted the Veteran's complaints and recorded his lay history.  The examiner conducted a physical examination and reviewed the claims file with particular regard to past mentions of chronic sinusitis, including during service and in post service treatment records.  A CT scan was performed of the sinuses.  The scan report indicated that there was mild frontal and ethmoid mucosal thickening.  The examiner considered the scan to be normal.  The examiner concluded that the Veteran did not have chronic sinusitis related to service.

The remaining records are treatment records covering a period of several years.  The Veteran has a variety of physical disorders which have required substantial treatment.  In these records, however, there is no mention of chronic or episodic sinus problems other than those related above.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of chronic sinusitis.  The Veteran has not had a diagnosis of chronic sinusitis since 1981 at the UCLA hospital, decades prior to the filing of the instant claim.  The L. letter shows the presence of four sinus complaints over an eight year period and, critically, the doctor did not describe the condition as chronic or say the episodes are related to each other.  The opinion of Dr. M. is too speculative for ratings purposes and his treatment records do not show sinus complaints.  The D. opinion does not properly identify the condition and he does not appear to be competent to diagnosis the condition in any event.  The April 2009 VA opinion is the most probative of all the medical evidence of record.  The examiner explained the criteria for a diagnosis, compared the evidence of record, including the Veteran's complaints, to those criteria, providing a rationale and opinion for concluding that the Veteran did not have chronic sinusitis.  This examiner also addressed the Veteran's lay history, explaining that patients confuse the symptoms of respiratory tract infections with sinusitis.  He is a patient without particular training, reporting symptoms about which he may be confused.  Because the Veteran may be reporting either sinusitis or upper respiratory tract infections, the Board affords the Veteran's lay evidence limited probative value.  Furthermore, the December 1971 treatment record indicates that the Veteran has allergic rhinitis.  The Veteran has not been diagnosed with that disorder in the intervening forty years, despite numerous treatment visits.  

In sum, the contemporaneous medical evidence which does not show a current diagnosis of chronic sinusitis, in particular the April 2009 opinion explaining why the Veteran should not be considered to have a chronic sinus disability, greatly outweighs the Veteran's lay evidence and the Levine, MacCart and Durand letters supporting the claim.  The Board finds that the Veteran does not have a current disability of chronic sinusitis.  Without a current disability, the claim must fail.  See Boyer.  

As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for sinusitis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board concludes that new and material evidence has indeed been associated with the claims folder with regard to the claim for service connection for sinusitis.  As discussed above, the claim is reopened.  See 38 C.F.R. § 3.156(a).  The Board will proceed to review the decision on the merits.  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a July 2008 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran submitted copies of private treatment records from Cedars-Sinai, Harbor UCLA, the Henry Mayo Newhall Memorial, Wheatland Memorial hospitals, Bair Medical Clinic and from various doctors including Levine, Durand and MacCart.  The Veteran also identified treatment in 1971 through the Hollywood Presbyterian Hospital in Los Angeles, California.  Following a request from the RO, Hollywood Presbyterian indicated that no records were available in October 2008.  The RO also made a request to the UCLA hospital for May 1971 treatment records.  The hospital responded that the records had been purged.  The Board notes that records from both Hollywood Presbyterian and UCLA for 1971 have been associated with the claims file repeatedly, the earliest submission being in 1974.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an August 2008 medical examination and an April 2009 addendum to obtain an opinion as to the Veteran had chronic sinusitis as a result of service.  The medical examination was provided by a medical professional who conducted a thorough clinical examination and interview of the Veteran.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The April 2009 opinion relied on that medical examination report and review of the claims file.  The April 2009 examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the August 2008 examination and April 2009 opinion are adequate for ratings purposes.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



Withdrawn Appeals

During his September 2011 hearing before the undersigned, the Veteran indicated that he withdrew his appeal seeking service connection for malaria and an increased rating for bilateral tympanic membrane ruptures, tinnitus and otitis media.  That withdrawal has been reduced to writing by transcription.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011).  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A.  § 7105(d)(West 2002 & Supp. 2011).

As of September 2011, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  Because the Veteran has clearly expressed his desire to terminate his appeal for service connection for malaria and an increased rating for bilateral tympanic membrane ruptures, tinnitus and otitis media, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal for these issues have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on these particular matters is not appropriate and the Veteran's appeal for service connection for malaria and an increased rating for bilateral tympanic membrane ruptures, tinnitus and otitis media should be dismissed.  38 U.S.C.A. § 7105(d).

ORDER

The appeal to reopen the claim for service connection for sinusitis is granted; the appeal is granted to this extent only.

Entitlement to service connection for sinusitis is denied.

The appeal for service connection for malaria and an increased rating for bilateral tympanic membrane ruptures, tinnitus and otitis media is dismissed.


REMAND

The Veteran brought a claim for a total disability rating due to individual unemployability (TDIU).  That claim was denied in a June 2011 rating decision.  The Veteran has submitted an expedited Board travel section hearing request form in July 2011 indicating that he wanted to submit new and material evidence regarding the TDIU claim and requested to be notified when the next travel section of the Board would be at the RO.  The Board considers this to be sufficient to constitute a Notice of Disagreement to the TDIU claim.  The RO has not issued a Statement of the Case (SOC) for the claim.  The claim must be remanded to allow the RO to provide the Veteran with a SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


